DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2022 has been entered.
 	Claims 23-26 are pending, all of which have been considered on the merits.
 
Election/Restrictions
Applicants previously elected Group I, directed to an implant material and methods of use thereof.  Claims 23-26 read on the elected invention and have been considered on the merits.  

Priority
	Acknowledgement is made of Applicants’ claim for benefit as a continuation under 35 USC 120 of US application 15/654830 (filed 7/20/2017, now USP 10660986), which is a continuation-in-part of US application 15/252737 (filed 8/31/2016, now abandoned), which is a continuation of US application 14/598,681 (filed 1/16/2015, now abandoned), which is a continuation of US application 12/959777 (filed 12/3/2010, now abandoned), which is a continuation-in-part of US application 12/636,751 (filed 12/13/2009, now abandoned), which claims benefit under 35 USC 119(e) of provisional applications 61/240,283 (filed 9/7/2009) and 61/201612 (filed 12/13/2008).
However Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) to either US provisional application as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos. 61/240283 and 61/201612, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, these provisional applications do not disclose use of less than 1 M acetic acid as a lysing agent.  
The first disclosure of the instantly claimed subject matter is found in US application 12/636751.  Thus, the effective filing date of the instant claims is considered to be 12/13/2009.

Claim Interpretation
	Claim 23 is directed to an implant material. The preamble ‘breathes life into the claim’ in so much that the material must be implantable.  The implant material comprises:
	demineralized cortical allograft bone,
cancellous allograft bone obtained from a donor, and
wherein the cancellous allograft bone comprises cells resistant to osmotic lysing
It is noted that bone from any subject will be allogeneic to other subjects of the same species.  
The cortical bone and cancellous bone may be provided as unitary mass (i.e. a single cortico-cancellous bone/bone section), or they may be provided separately and combined to form the implant material.  The cancellous bone may or may not be demineralized.  For embodiments wherein the cancellous allograft bone is not, itself, demineralized, this means the cortical allograft bone must be provided and processed separately from the cancellous allograft bone, and then combined with the processed cancellous allograft bone so as to form the implant.     
	The claim describes the cancellous allograft bone by its process of production, specifically requiring that the cancellous bone exposed to less than 1 M acetic acid to osmotically lyse bone marrow cells to enrich for cells resistant to osmotic lysing.  Product-by-process limitations are considered only in so far as the process affects the final structure of the product.  Products having identical structure/composition made by different processes will read on the claims.  See MPEP 2113(I).  Because the cancellous allograft can be provided separately or as part of a cortico-cancellous bone product, the product-by-process limitations are considered applicable to either a separated cancellous bone or a cortico-cancellous bone. The way in which the claim is written covers the following embodiments:
When the cancellous bone is produced by a method comprising exposing the cancellous bone to less than 1 M acetic acid to osmotically lyse bone marrow cells to enrich for cells resistant to osmotic lysis: the exposure to weak acetic acid must result in lysing of at least some, but not all, cells present in the cancellous bone.  Particularly, MSCs will not be osmotically lysed (that is, MSCs read on cells resistant to osmotic lysing).  According to ¶0028 of the instant PGPub, lysis with weak acetic acid (less than 1M) can cause lysis of cells and release of intracellular growth factors, and those released intracellular growth factors may bind to the cancellous bone.  The degree of lysis and the extent of growth factor re-binding to the bone will depend on the duration of the exposure and the strength of the acetic acid.  The claim covers everything from quickly rinsing with 0.0001 M acetic acid solution  to soaking in 0.999 M acetic acid for prolonged periods of time, so long as some bone marrow cells are osmotically lysed as a result of the exposure. Thus, a cancellous bone produced by a method comprising exposing the cancellous bone to less than 1 M acetic must have a reduced number of cells compared to native cancellous bone and may, or may not (depending on exposure/strength of acetic acid) have released intracellular growth factors bound to the bone.  A cancellous bone which has been rinsed so as to remove at least some blood will meet the claim limitation.  A cancellous bone which has been soaked in water for prolonged period of time to lyse some or substantially all non-MSCs, and from which lysed cells and released cellular elements are solubilized and removed from the bone matrix, will meet the limitation.  A cancellous bone which has been soaked in 0.999 M acetic for prolonged period of time to lyse some or substantially all non-MSCs, resulting in release of growth factors from the lysed cells, and binding of said growth factors back to the bone matrix, will meet the limitation.  A cancellous bone which has reduced number of cells, but at least one MSC, and which has even a single intracellular growth factors bound to the cancellous bone will meet this limitation.  The intracellular growth factors may be from lysed cells or may be the same growth factors found in cells, but provided exogenously. 
With regards to the cells resistant to osmotic lysing: the cells resistant to osmotic lysing may be endogenous to the cancellous allograft portion, or they may be provided exogenously.  
Claim 24 defines the cells resistant to osmotic lysing as MSCs.  Thus, the cells present within the implant must comprise at least some MSCs.
	Claim 25 requires the implant to further comprise growth factors from the donor allograft bound to the cortical bone.  As the cortical bone, per se, is from the allograft donor, and contains native growth factors bound thereto, including aFGF, bFGF, TGF-beta, osteogenin (BMP-3), BMP and PDGF (See Hauschka et al, abstract & Pg 209), cortical bone will inherently meet the limitation.
	Claim 26 defines the growth factors as being obtained from the osmotically lysed bone marrow cells.  Again, this is a product-by-process limitation.  Growth factors aFGF, bFGF, TGF-beta, osteogenin (BMP-3), BMP and PDGF read on growth factors obtained from osmotically lysed bone marrow cells (See ¶0049 of PGPub).  As cortical bone contains these growth factors (See Hauschka et al, id), it will inherently meet the claim limitation. 

Status of Prior Rejections/Response to Arguments
RE: Rejection of claims 23-26 under 35 U.S.C. 102(a)/103(a) over OrthoFix Holdings, LLC “Safety Profile of Trinity® Evolution™ Viable Cryopreserved Cellular Bone Matrix” (published June 2009), evidenced by OrthoFix Holdings, LLC “Technical Brief Trinity® Evolution™” (Published Jan 2011):
	Applicants have traversed on the grounds that the Trinity Evolution product of the prior art is not the same as the product of the current claims, specifically a product produced according to the process limitations recited in claim 23.  Applicants assert (1) Cellentra™ Viable Cell Bone Matrix (VCBM) is a product made by the process limitations of instant claim 23; (2) Trinity Evolution is the same as OsteoCel Plus; and (3) Cellentra™ VCBM showed greater ectopic bone generation than OsteoCel Plus. Based on this line of reasoning, Applicants assert that the instant claimed product has greater ectopic bone generation ability than Trinity Evolution, and this differential ability distinguishes the claimed product from Trinity Evolution.
	The arguments, and supporting documentation, have been fully considered, but are not found persuasive.  
	It is agreed that Trinity Evolution is identical to OsteoCel Plus.  However, it is not agreed that either product is made by the method of US Patent 6355239.  The ‘239 patent does not teach or claim a method of treating cancellous bone to remove substantially all immunogenic hematopoietic cells, but retains viable endogenous MSCs and osteoprogenitor cells. 
However, it cannot be accepted that Cellentra™ VCBM is a product made by the process limitations of instant claim 23.  Cellentra™ Viable Cell Bone Matrix (VCBM) Anterior Cervical Discetomy and Fusion Outcome Study (VCBM/MaxAn®) (Exhibit A) does not clearly recite the method of production.  It is acknowledged that the study states acetic acid is used as part of the Processing Solution, but the study does not provide any further information on how acetic acid is used (i.e. on the cancellous bone, cortical bone, or elsewhere during processing, nor the concentration of the acetic acid used).  The study also does not clarify which type of cells are present in the product (i.e. whether they are MSCs or whether they are endogenous to the cancellous bone).  Furthermore, it cannot be accepted that the VCBM product used in Ponticiello et al abstract is Cellentra™ VCBM.  The Ponticiello et al abstract (Exhibit C) describes production of a VCBM, but it is not clearly the same product as Cellentra™ VCBM.  Ponticiello et al does not mention use of acetic acid at all in the production process.  
Therefore, the comparison between the OsteoCel Plus and the VCBM in Ponticiello et al cannot be accepted as a comparison between Trinity Evolution and the product currently claimed. 
Given the breadth of the current claims (covering a variety of products of different cellular and molecular make-up, based on the breadth of the exposing step), it is maintained that the Trinity Evolution product appears to be identical, or at least an obvious variation, of the currently claimed product.  The rejections are maintained.

RE: Rejection of claims 23-26 on grounds of Non-Statutory Double Patenting over claims of US Patent 10660986:
	Applicants did not traverse the rejection of claims 23-26.  The rejections are maintained.

RE: Rejection of claims 23-26 on grounds of Non-Statutory Double Patenting over claims of US Patent 10383974:
	Applicants did not traverse the rejection of claims 23-26.  The rejections are maintained.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 23-26 stand rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by or, in the alternative, under 35 U.S.C. 103(a) as obvious over OrthoFix Holdings, LLC “Safety Profile of Trinity® Evolution™ Viable Cryopreserved Cellular Bone Matrix” (published June 2009), evidenced by OrthoFix Holdings, LLC “Technical Brief Trinity® Evolution™” (Published Jan 2011). 
In certain circumstances, claims may be rejected under 35 USC § 102 and § 103 as alternative grounds.  One scenario in which an alternative rejection under 35 USC 102 and 103 is appropriate is when the reference teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process. See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985). See also MPEP § 2113.
	OrthoFix  “Safety Profile” describes the product Trinity Evolution.  Trinity Evolution is a bone graft substitute comprising (i) a cancellous bone allograft containing endogenous viable adult stem cells and endogenous osteoprogenitor cells, and (ii) a demineralized bone component (See Pg 1).  Trinity Evolution is minimally processed so as to reduce the number of immunogenic cells, specifically it does not contain a significant number of CD34+ or CD45+ cells, but retains endogenous multipotent stem cells (MSCs; synonymous with mesenchymal stem cells) and osteoprogenitor cells (See Pg 4, in particular, the figure at left column).  Trinity Evolution contains osteoinductive growth factors (See Pg 7). 
	The OrthoFix “Technical Brief” describes the same Trinity Evolution product, but clarifies that the (ii) demineralized bone component is from cortical bone from the same allograft as the cancellous bone (See Pg 3).  The Technical Brief is relied upon as evidentiary reference to provide further details about the Trinity Evolution product, which is described in the OrthoFix “Safety Profile”.
	Regarding claims 23-26: The Trinity Evolution is an implant material comprising (i) cancellous allograft bone obtained from an allograft donor which retains viable MSCs, and (ii) demineralized cortical allograft bone.  The (i) cancellous bone is treated so that it has a reduced number of hematopoietic cells, and thus an enriched number of MSCs (by reducing the number of hematopoietic cells, the proportion of MSCs is necessarily enriched).  Trinity Evolution contains endogenous growth factors.  Though OrthoFix does not disclose the process by which the cancellous bone in Trinity Evolution is produced (it is a proprietary process), the resulting cancellous bone product appears to be identical to that yielded by the product-by-process limitations in the instant claims.  This conclusion is based on the fact that OrthoFix “Safety Profile” describes the Trinity Evolution as comprising cancellous bone which has been treated to remove substantially all immunogenic hematopoietic cells (CD45+ and CD34+ cells), but retains viable endogenous MSCs and osteoprogenitor cells (CD106+ cells).  This cellular content of the cancellous bone component is identical to that described for the instantly claimed composition (See 1/19/2022 Govil declaration).   As the Examiner has provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden is shifted to applicant to come forward with evidence establishing a nonobvious difference between the claimed product and the prior art product. See MPEP 2113(II).
	However, if the Trinity Evolution is not identical, and thus there is in fact no anticipation, the Trinity Evolution is considered to at least render obvious the claimed product.  Any differences resulting from the potentially different processes of production are considered to be insignificant, and thus not patentably distinct.  Overall, the Trinity Evolution product has the same, or at least substantially the same cellular make-up of the instantly claimed product, contains osteoinductive growth factors, and is able to promote new bone growth upon implantation.  Therefore the compositions are at least obvious variants of one another having the same potential for bone re-growth in vivo. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23-26 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of US Patent 10660986, evidenced by Hauschka et al (Ciba Found Symp, 1988). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the instant claims.
Regarding instant claims 23 and 24: Patented claim 6 anticipates instant claims 23 and 24.
Regarding instant claims 25 and 26:  Patented claim 6 anticipates instant claims 25 and 26.  It is noted that cortical bone, per se, contains native growth factors bound thereto, including aFGF, bFGF, TGF-beta, osteogenin (BMP-3), BMP and PDGF (See Hauschka et al, abstract & Pg 209), therefore cortical bone will inherently meet the limitation of claim 25.
	
Claims 23-26 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of US Patent 10383974. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the method of the patent claims yields a product which anticipates the instant product claims.
Regarding instant claims 23-26: Patent claim 1 recites a method of making an osteoinductive implant, comprising harvesting a bone material from a donor, exposing the bone marrow (of the harvested bone) to a lysing agent, said lysing agent being acetic acid and at a strength sufficient to result in release of bone morphogenic proteins from the bone marrow of the harvested bone; allowing the bone morphogenic proteins released from the bone marrow to bind to the bone material, and then demineralizing the bone material.  The bone material may be cancellous and cortical bone.  When the bone material is a combination of cancellous and cortical bone, then demineralization of the material will result in demineralization of both the cortical and cancellous bone.  The claimed method is squarely within the scope of the process language used by the instant claims, and thus the product necessarily produced by the patented method anticipates the instantly claimed product.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLISON M FOX/Primary Examiner, Art Unit 1633